NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

COREY BERRY,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-4472
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.



PER CURIAM.

             Affirmed.



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.